Citation Nr: 1608760	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-28 752	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Houston, Texas.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but has withdrawn his appeal.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


